Citation Nr: 0819450	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

A video conference hearing was held in April 2008 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c)(e) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.  At the hearing, additional evidence was presented 
which was associated with the claims folder and accompanied 
by a waiver.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that left ear hearing loss 
was present in service, manifested within one year after 
service, or that currently manifested left ear hearing loss 
is related to service or any incident of service to include 
acoustic trauma deemed to have been sustained therein.

2.  The evidence does not reflect that tinnitus was present 
in service or manifested within the first post-service year; 
the most probative evidence of record does not establish that 
currently claimed tinnitus is etiologically linked to service 
or to acoustic trauma deemed to have been sustained therein.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1137, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  Under the 
notice provisions of the VCAA, a claimant must be provided 
notice of the evidentiary matters specified in statute and 
regulation before an initial unfavorable decision by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In this case, in a December 2004 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, and of what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A second duty to assist letter was issued in August 
2006 which provided such notice.  Collectively the 2004 and 
2006 letters specifically satisfied all of the notice 
requirements of section 5103(a), as well as the additional 
requirements delineated by the Court in Dingess/Hartman.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies have affected the 
essential fairness of the adjudication.  Through his 
statements, the veteran demonstrated his understanding of 
what was necessary to substantiate his claims, i.e., any 
notice defect was cured by the veteran's actual knowledge.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In 
any event, a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
the claims, and thus the essential fairness of the 
adjudication was not frustrated.  Id.  Thus, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Neither the veteran nor his 
representative has argued otherwise.  Therefore, the Board 
finds that VA has fulfilled its VCAA notification duties to 
the veteran to the extent necessary.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In this case, the 
veteran's service medical records and VA medical records are 
on file, and the veteran has provided private medical 
evidence for the file which pertains to his claim.  VA 
examinations were conducted in 2004, 2005 and 2007 and the 
veteran provided hearing testimony in 2008, at which time he 
presented additional evidence which was accompanied by a 
waiver.  

Accordingly, there is no reasonable possibility that further 
assistance would aid the veteran in substantiating the 
claims, and the veteran has identified no additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Again, neither the 
veteran nor his representative has argued otherwise.


Factual Background

The veteran filed service connection claims for bilateral 
hearing loss and tinnitus in October 2004.  

The service medical records (SMRs) include a June 1966 
enlistment examination report which revealed that clinical 
evaluation of the ears was normal and that hearing acuity was 
entirely normal bilaterally.  The SMRs are negative for 
complaints, treatment or a diagnosis of hearing loss.  The 
September 1968 separation examination reveals that clinical 
evaluation of the ears was normal.  On audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
XX
30
LEFT
5
5
5
XX
20

The veteran underwent a VA audiology evaluation in September 
2004, complaining of left ear hearing loss.  A history of 
military (artillery fire during Vietnam service) and 
occupational (farming and construction work) noise exposure 
was reported.  It was noted that the veteran had undergone 2 
left ear surgeries (1985 and 1987) which damaged his left ear 
hearing.  Audiometric test results revealed mild to 
moderately severe sensorineural hearing loss in the right ear 
at 3,000 to 8,000 hertz and profound hearing loss (dead ear) 
in the left ear.  

Private medical records reflect that the veteran underwent 
endolymphatic shunt procedures of the left ear in September 
1985 and July 1987 in conjunction with diagnosed Meniere's 
disease with symptoms including: severe dizzy spells, 
profound, hearing loss and noise and fullness in the left 
ear.  Accompanying medical records include September 1985 and 
August 1987 audiograms which document significant left ear 
hearing deficit in the 1000, 2000, 3000, and 4000 hertz 
frequencies with speech recognition ability of 8 percent.  
Records dated in July 1998 about a year after the second 
surgery was performed continued to show significant left ear 
hearing deficit in the 1000, 2000, 3000, and 4000 hertz 
frequencies with speech recognition ability of 0 percent, but 
reveal that the veteran no longer experienced symptoms of 
dizziness and tinnitus as he had prior to the July 1987 
surgery.

An evaluation was conducted by a VA audiologist in March 2005 
and the claims folder was reviewed.  The examiner noted that 
the 1966 enlistment examination report had shown hearing 
within normal limits bilaterally and that the 1968 separation 
examination had shown borderline mild loss in the right ear 
at 4,000 hertz, with no mention in the SMRS of hearing, loss, 
tinnitus and vertigo.  The examiner also mentioned the 
records dated in 1985 and 1987 which revealed profound left 
ear hearing loss and tinnitus.    

The veteran reported that he was exposed to acoustic trauma 
in Vietnam from the firing of 105 mm Howitzers and served as 
an artillery man and mortar loader.  He stated that after 
service, he worked in construction and farming for about 36 
years.  The examiner also mentioned that history of two shunt 
replacement procedures in 1985 and 1987 for the relief of 
endolymphatic pressure due to Meniere's disease.  With regard 
to tinnitus, the examiner indicated that this was present in 
1985.  On examination, the veteran stated that with the shunt 
replacement procedures, tinnitus and vertigo had ceased.  On 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
45
LEFT
105+
105+
105+
105+
105+

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 23.75 db in the 
right ear and 105+ db in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 0 percent in the left ear.  Profound 
sensorineural hearing loss in the left ear and normal to 
moderate sensorineural hearing loss in the right ear was 
diagnosed.  

The examiner observed that the veteran was undoubtedly 
exposed to a fair amount of noise in the artillery division, 
but that his hearing was fairly stable and within normal 
limits throughout military service.  The examiner explained 
that the lack of any report in the SMRs of vertigo, fullness 
in the ears, or tinnitus did not support a connection between 
military service and Meniere's disease diagnosed in 1985 and 
1987, nor did the gap in time between the veteran's discharge 
from service in 1968 and his initial left ear problems 
documented in 1985.  The examiner opined that the veteran's 
left ear hearing loss was the result of private medical 
intervention/surgery performed in 1985, and not to military 
noise exposure.  The examiner further indicated that 
according to the veteran's own report, his tinnitus stopped 
with the 1985 surgery, thereby negating the tinnitus claim, 
so tinnitus could not be said to have resulted from military 
service.  In July 2005, the examiner provided an addendum 
stating that it was at least as likely as not that right ear 
hearing loss was the result of acoustic trauma sustained 
during service.

Service connection for right ear hearing loss was granted in 
a July 2005 rating action.  

On VA audiological evaluation conducted in March 2007 for 
purposes of establishing an increased evaluation for right 
ear hearing loss, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
50
LEFT
105+
105+
105+
105+
105+

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 30 db in the 
right ear and 105+ db in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 0 percent in the left ear.  Mild to moderate 
high frequency sensorineural hearing loss in the right ear 
was diagnosed.  There was no further discussion of left ear 
hearing deficit or tinnitus in that report.

The veteran provided testimony at a video conference hearing 
held in April 2008.  He stated that he was in the artillery 
during service without hearing protection, loading on the 
guns and working with 105 Howitzers, which resulted in him 
hearing noise in his ears after firing.  The veteran reported 
that he was stationed in Vietnam from March 1967 to March 
1968, getting hazardous duty pay.  The veteran stated that he 
was first treated for ear problems during the 1980's in 
conjunction with symptoms of dizziness and ringing in the 
ears.  The veteran testified to having ringing in his ears 
since service in Vietnam.  

At the hearing the veteran presented additional evidence 
accompanied by a waiver consisting of a photograph of him 
standing next to a Howitzer and lay statements from the 
veteran's wife stating that the veteran had hearing loss 
before his 1985 surgery and a childhood friend attesting that 
the veteran did not demonstrate hearing loss in high school 
prior to service.  



Legal Analysis

The veteran maintains that he has bilateral hearing loss and 
tinnitus resulting from serving with an Army artillery unit 
and reports that surgeries were performed on the left ear in 
1985 and 1987 as a result of acoustic trauma sustained in 
service which has resulted in near total hearing impairment 
of the left ear.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  38 
U.S.C.A. § 5107(b).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing loss 
and tinnitus, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A.	Left Ear Hearing Loss

The veteran maintains that he currently experiences hearing 
loss as a result of being assigned to an artillery unit in 
Vietnam.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, there is no question that 
left ear hearing loss is currently manifested.  Left ear 
hearing loss meeting the threshold requirements of 38 C.F.R. 
§ 3.385 was clearly shown by results of a private audiograms 
dated in 1985 and 1987 and upon VA audiological evaluations 
conducted in 2004, 2005 and 2007.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

Initially, the Board must make a finding as to whether the 
evidence establishes that the veteran participated in combat, 
warranting application of 38 U.S.C.A. § 1154(b).  
Unfortunately, the file as it currently stands lacks the 
veteran's service personnel records; however it has been 
reported that the veteran served with an artillery unit in 
Vietnam from approximately January 1967 until January 1968.  
For the limited purposes of this decision, the Board will 
assume, without deciding, that the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable to the claim.  The Board therefore 
finds the veteran's reported lay history of acoustic trauma 
from weapons fire and other sources is credible and 
consistent with the circumstances, condition or hardships of 
his (presumed) combat service and are not rebutted by clear 
and convincing evidence to the contrary.  Collette, 82 F.3d 
at 392.  Accordingly, the Board concludes that the veteran 
was exposed to acoustic trauma during service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In addition to the 
foregoing, the Board notes that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

Even having established that the veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma 
and noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under 
VA regulations.  The evidence in this case shows that testing 
conducted in 1966 on enlistment and again in 1968 prior to 
separation failed to show any evidence of hearing deficit in 
the left ear as defined in the Hensley v. Brown, previously 
discussed herein.  Moreover, there was no indication of left 
ear hearing loss documented during the veteran's first post 
service year.  Left ear hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was not initially shown 
until 1985, over 15 years post-service.

The critical issue remaining is whether the veteran's 
currently manifested left ear hearing loss is related to 
noise exposure sustained during service.  Although the 
veteran was not treated for or diagnosed with left ear 
hearing loss during service, the Board notes that the 
question is whether this condition is nevertheless at least 
as likely the result of the injury he sustained in service, 
i.e., the acoustic trauma. 38C.F.R. § 3.303(d).  The record 
contains only one medical opinion addressing this matter.

In 2005, a VA examiner having noted the veteran's credible 
history of noise exposure in service and having reviewed the 
claims folder, concluded that it was less likely than not 
that the veteran's left hearing loss was caused by or the 
result of his military service, reasoning that there was no 
clinical evidence of hearing deficit on separation from 
service in 1968 or until 1985, when the first left ear 
surgery was performed.  The record contains no contrary 
medical opinion.  

With regard to the more than 15 year evidentiary gap between 
active service and the earliest findings of left ear hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or experienced an event, such 
as noise exposure, in service which resulted in chronic 
disability or persistent symptoms of hearing loss thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

Thus, the lack of any evidence of documentation of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first evidence of bilateral 
hearing loss is itself evidence which tends to show that 
hearing loss did not have its onset in service or for many 
years thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (a prolonged period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis).  
Moreover, also of significance in this case is the role of 
the veteran's post-service employment as a 
farmer/construction worker for 36 years with a history of 
acoustic trauma sustained during that time, as acknowledges 
by the veteran's wife in her April 2008 statement.

The Board has considered the statements of the veteran to the 
effect that he has experienced hearing loss from his period 
of service forward and lay statements of the veteran's friend 
and wife also attesting to long-term hearing loss not 
demonstrated prior to service.  The Board observes that the 
United States Court of Appeals for Veterans Claims has 
determined that, specifically in cases of tinnitus, a veteran 
is capable and competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board believes that it is logical to 
conclude that the same principle holds true in cases, such as 
this one, involving hearing deficit.  However, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be medical evidence of a nexus to 
service, which is lacking in this case.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  While the veteran has 
presented statements and contentions to the effect that left 
ear hearing loss is related to service, he is not competent 
to offer a medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The evidence is not in relative equipoise as there is 
evidence of normal left ear hearing acuity at separation from 
service in 1968 and a more than 15 year gap between active 
service and the first indications of left ear hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385, and 
a 36 year post-service history of occupational noise 
exposure.  Moreover, the only medical opinion of record 
addressing the etiology and onset of the veteran's left ear 
hearing loss weighs against service incurrence.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  Tinnitus is defined as "a noise in the ears, such 
as ringing, buzzing, roaring, or clicking."  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002), citing DORLANDS 
ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection).

In this case, the evidence clearly reflects that the service 
medical records are entirely negative for any complaints, 
treatment or diagnosis of tinnitus.  The earliest and only 
clinically documented symptoms of tinnitus were shown in 
medical records dated in 1985 and 1987.  Private medical 
records of 1988 reveal that the veteran's tinnitus resolved 
following left ear surgery in 1987, and upon VA examination 
of 2005, tinnitus was not diagnosed based on the veteran's 
own reported medical history that his tinnitus had resolved 
with surgery in 1985 and 1987.  

In essence, the record is entirely negative for any post-
service clinical diagnosis of tinnitus, despite the fact that 
a VA audio evaluation was furnished for the veteran in March 
2005.  Accordingly, the only clinical records on file even 
documenting complaints of tinnitus are dated in 1985 and 1987 
and at that point the veteran's symptoms of tinnitus were 
etiologically linked to non service-connected Meniere's 
disease.  In 2005 VA examiner addressed the issue of whether 
Meniere's disease might be etiologically related to military 
service, opining that it was not.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim."  In this case, the record 
includes no current diagnosis of tinnitus made since the 
filing of the original service connection claim for tinnitus 
in 2004 or even for many years prior to that.  

In hearing testimony provided in 2008, the veteran maintained 
that he currently suffers from tinnitus, which he believes is 
attributable to noise exposure in service.  The veteran is 
certainly capable of providing a history of exposure to 
acoustic trauma in service, as the veteran has done, and as 
has been deemed a credible account by VA.  However, the Board 
notes that acoustic trauma sustained in service, in and of 
itself, is not considered a disability for VA purposes; i.e. 
warranting service connection or compensation.  The Board has 
no reason to doubt the veteran's credibility on this matter.  
However, his hearing testimony as to continuity of 
symptomatology and the presence of current symptoms of 
tinnitus is of questionable credibility as that testimony is 
contrary to information that the veteran himself provided at 
the 2005 VA examination and as documented in a 1988 private 
medical report in which no symptoms of tinnitus were 
recorded.

The Court has held that symptoms of tinnitus are capable of 
lay observation rendering a claimant competent to speak as to 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However a layperson is generally not 
qualified to opine on matters requiring medical knowledge, 
such as diagnosing a condition, the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. at 74; Heuer 
v. Brown, 7 Vet. App. at 384; Espiritu v. Derwinski, 2 Vet. 
App. at 494.  See also Harvey v. Brown, 6 Vet. App. at 393-94 
(1944).  In essence, the veteran, lacking any medical 
qualifications, is not competent to diagnose tinnitus 
himself, or to identify its etiology, and the record does not 
contain a current clinical diagnosis of tinnitus or any 
discussion of etiology to service.  See Collette v. Brown, 82 
F.3d 389 (1996).

Significantly, in the Charles case noted above, a clinical 
diagnosis of tinnitus had been established in conjunction 
with a determination that the veteran was competent to 
discuss continuity of symptomatology, as distinguished from 
the present case in which the record contains no such 
clinical diagnosis.  In addition, the Board points out that 
in the absence of a current clinical diagnosis of tinnitus, 
the facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the veteran does not currently have a 
current diagnosis of tinnitus; service connection for that 
disability is not warranted.

Even were the Board to conclude that the currently claimed 
disability, tinnitus, was shown, the record contains no 
competent medical opinion etiologically linking tinnitus to 
the veteran's period of service.  A requirement for a showing 
of such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established or is even suggested by competent evidence.

Accordingly, for the reasons set forth herein, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for tinnitus and it must be 
denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


